Case 3:21-cv-00571-JLS-BGS Document 39 Filed 08/04/21 PageID.699 Page 1 of 3




    1   MAZIN A. SBAITI, ESQ.
    2   CA Bar No. 275089
        mas@sbaitilaw.com
    3   SBAITI & COMPANY PLLC
    4   2200 Ross Ave – Suite 4900W
        Dallas, Texas 75201
    5
        T: (214) 432-2899
    6   F: (214) 853-4367
    7   Counsel for Plaintiff

    8
                       IN THE UNITED STATES DISTRICT COURT
    9
                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
   10
   11   BLACK MOUNTAIN                       §   Case No. 21-CV-0571-JLS-BGS
        EQUITIES, INC.,                      §
   12
                                             §
   13   Plaintiff,                           §   NOTICE OF VIOLATION OF
   14
                                             §   SETTLEMENT AND REQUEST
                        vs.                  §   FOR EMERGENCY STATUS
   15                                        §   CONFERENCE AND
   16   TWO RIVERS WATER &                   §   TEMPORARY RESTRAINING
        FARMING COMPANY,                     §   ORDER
   17                                        §
   18   Defendant.                           §   Judge: Hon. Janis L. Sammartino
                                                 Mag. Judge: Bernard G. Skomal
   19
   20
   21
              The Parties reached a settlement on Monday, July 26, 2021. The crux was that
   22
   23   Defendant Two Rivers Water & Farming Company (“TURV”) would immediately
   24
        issue two million shares to Plaintiff in exchange for the release and discontinuation
   25
   26   of the litigation, and a contingency that TURV had until September 28, 2021, to

   27   become current with its SEC filings to avoid issuing the balance of the shares due.
   28

        Notice of Violation of Settlement and Request
        For Emergency Status Conference                                             Page 1
Case 3:21-cv-00571-JLS-BGS Document 39 Filed 08/04/21 PageID.700 Page 2 of 3




    1         On Wednesday, July 28, 2021, the Parties filed a Joint Notice of Settlement
    2
        reflecting their amendment to the settlement that extended the contingency period
    3
    4   to October 28, 2021, and reflecting the agreement was that the shares would be
    5
        issued by Friday, July 30 2021.
    6
    7         The shares were not issued on Friday, July 30, 2021.

    8         They were not issued on Monday, August 2, 2021.
    9
              They were not issued on Tuesday, August 3, 2021.
   10
   11         All parties have been well aware that time was of the essence for share
   12
        issuance. TURV is in material breach of the settlement agreement as reflected above
   13
   14   and in the Joint Notice of Settlement. Plaintiff respectfully requests an emergency
   15   status conference and to immediately set a hearing for a Temporary Restraining
   16
        Order. Plaintiff respectfully requests that TURV and its Transfer Agent, American
   17
   18   Stock Transfer, be ordered to attend the status conference.
   19
   20
        Dated: August 4, 2021                        Respectfully submitted,
   21
   22                                                SBAITI & COMPANY PLLC
   23
                                                     /s/ Mazin A. Sbaiti
   24                                                Mazin A. Sbaiti
   25
                                                     Counsel for Plaintiff
   26                                                Black Mountain Equities, Inc.
   27
   28   Dated: August 4, 2021                        BROWNSTEIN HYATT FARBER

        Notice of Violation of Settlement and Request
        For Emergency Status Conference                                              Page 2
Case 3:21-cv-00571-JLS-BGS Document 39 Filed 08/04/21 PageID.701 Page 3 of 3




    1                                              SCHRECK, LLP
    2
                                                   /s/ Stanley Garnett
    3                                              Stanley Garnett
    4
                                                   Counsel for Defendant
    5
                                                   Two Rivers Water &
    6                                              Farming Company
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        Notice of Violation of Settlement and Request
        For Emergency Status Conference                                    Page 3
